Opinion by
Mr. Justice Mitchell,
When the commonwealth comes into its courts, it is subject like all other suitors to the established rules of evidence. It must meet the burden of proof, its evidence must be relevant, material, the best attainable, and must be presented in due order under the regular rules of procedure. In all such respects it stands upon the same footing as ordinary litigants. Statutes of limitation do not apply to it, because the maxim nullum tempus occurrit regi though probably in its origin a part of royal prerogative has been adopted in our jurisprudence as a matter of important public policy. But rules of evidence and legal presumptions are not changed for or against the state as a suitor. A statute of limitation is a legislative bar to the right of action, but the presumption of payment from the lapse of time is not a bar at all but simply a rule of evidence, affecting the burden of proof: Miller v. Williamsport Overseers, 17 Pa. Superior Ct. 159. It is of equitable origin, founded on experience of the ordinary course of business and human affairs, and adopted by the law in the interests of repose and the ending of litigation. There is no good reason why it should not apply to the commonwealth just as other legal rules and presumptions do. And so it has been ruled. *425In Stewart’s Est., 147 Pa. 383, it was held that after forty-two years, a collateral inheritance tax will be presumed to be paid.
The auditor in the present case applied the presumption of payment to the claim of the commonwealth, and found that there was not sufficient evidence to overcome the presumption. This was correct on principle, and we see no good ground to doubt his conclusion on the facts. In this view the other matters argued as error become immaterial.
Judgment affirmed.